Title: To Thomas Jefferson from Albert Gallatin, 26 December 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                                                
                            Sir
                     
                            Treasury DepartmentDecer. 26th 1808
                        

                        I have the honor to transmit a statement shewing, as far as returns have been received from the collectors, the number of vessels which have departed from the United States with permission between the 22d of Decer 1807 & the 30th Septer. 1808, and specifying the other particulars contemplated by the resolution of the Senate of 14th Nover. last. New Orleans is the only important port from which the returns have not yet been received.
                  I have the honor to be with the highest respect Sir Your obedient Servant
                        
                            —Albert Gallatin
                     
                        
                    